DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. JP 2018-168638 filed on 10 September 2018.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 08 March 2021, 23 June 2021 and 14 December 2021 have been considered by the examiner.


Claim Objections
Claim 1 is objected to because of the following informalities: “the comfort-related value” in lines 7-8 should read “the predetermined comfort-related value”. Appropriate correction is required. Examiner requests Applicant to review the remaining claims that use the element “the comfort-related value” to determine their antecedence relationship to the predetermined comfort-related value, and make any corrections required.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-18 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Referring to independent claim 1, this claim recites the claim limitation “a first information grasping unit” and “a control unit”.  The specification is devoid of adequate structure to perform the claimed function. For purposes of examination “a first information grasping unit” and “a control unit” will be construed as algorithms. Claims 2-18 are dependent claims of independent claim 1.
In addition, claims 10-11, 15 and 17-18 recite the claim limitation “a second information grasping unit”.  The specification is devoid of adequate structure to perform the claimed function. For purposes of examination “a second information grasping unit” will be construed as an algorithm.

Because the referred claim limitations of claims 1-11 and 18-20 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 1, the limitation “a first information grasping unit” and “a control unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the functions recited in the claim and described in the specification. The use of the term “a first information grasping unit” or “a control unit” is not adequate structure for performing the functions because it does not describe a particular structure for performing the function.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which charge structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-18 are dependent claims of claim 1. The claim 1 is rejected under 35 U.S.C. 112(b), and therefore, claims 2-18 are rejected under 35 U.S.C. 112(b).

Regarding claims 10-11, 15 and 17-18, the limitation “a second information grasping unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the functions recited in the claim and described in the specification. The use of the term “a second information grasping unit” is not adequate structure for performing the functions because it does not describe a particular structure for performing the function.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which charge structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the functions. The specification does not demonstrate that applicant has made an invention that achieves the .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KWAK et al. (US 2018/0321700 A1), hereinafter ‘Kwak’.

Regarding claim 1, Kwak teaches:
An air conditioning control device for controlling an air conditioning apparatus capable of changing an air environment of a target space, the air conditioning control device comprising: (Kwak: Abstract “This disclosure can be utilized in intelligent services based on the above technologies, such as smart homes, smart buildings, smart cities, smart cars or connected cars, health care, digital education, retail sales, security and safety related services, etc.) [Any of the smart homes … etc. reads on “a target space.] (Kwak: [0121], figure 12 “The controlling apparatus 1200 may include a sensor unit 1220 measuring biometric signals, a controller 1201 controlling an equipment using the measured biometric signals, and a [The apparatus or the controlling apparatus 1200 reads on “An air conditioning control device. The equipment, such as the air conditioner, the heater, the humidifier, the dehumidifier, the heating lines, or the ventilation seat, reads on “an air conditioning apparatus”. Changing temperature reads on “changing an air environment”.] 
a first information grasping unit configured to grasp a predetermined comfort-related value relating to comfort of a subject; and (Kwak: figure 1; [0048] “For example, a controlling apparatus (e.g., the wearable device) for controlling the equipment may determine whether it is needed to control the equipment using the obtained biometric information (measured in step 100) and biometric information previously stored (110).”; [0050] “For [The memory 1250 that stores the biometric information previously stored (110) reads on “a first information grasping unit”. The biometric information previously stored that is used to calculate the PMV reads on “a predetermined comfort-related value”.]
a control unit configured to control the air conditioning apparatus so as to satisfy a predetermined discomfort condition based on the comfort-related value grasped by the first information grasping unit. (Kwak: [0052] “For example, if the calculated PMV is a value less than −0.5 or more than 0.5, the controlling apparatus may generate a command to control the equipment and deliver the command to the equipment. For example, the controlling apparatus may transmit a command to change the set temperature or a command to change the fan speed to an air conditioner which controls the air temperature”; [0121], figure 12 “The controlling apparatus 1200 may include a sensor unit 1220 measuring biometric signals, a controller 1201 controlling an equipment using the measured biometric signals, and a communication unit 1240 transmitting control commands to the equipment.”) [The PMV value, calculated based on the biometric information previously stored, being less than −0.5 or more than 0.5 reads on “a predetermined discomfort condition based on …”. The controller 1201 reads on “a control unit”.]

Regarding claim 2, Kwak teaches all the features of claim 1.
Kwak further teaches:
wherein the comfort-related value is grasped from at least a temperature and a humidity in the target space. (Kwak: [0080], figure 2 “The apparent temperature 220 calculable using the calorific value may come in various types. Such types of apparent temperatures may include not only the typical apparent temperature which is calculated considering temperature and wind speed, but also the effective temperature (ET) which also takes into account wind speed, humidity, and radiant temperature or further the standard new ET (SET) which is calculated given activity and clothing in addition to humidity and wind speed. The operative temperature which considers air temperature, activity, clothing, and wind speed, but not humidity, is a sort of apparent temperature. The scheme of the disclosure may make use of the predicted mean vote (PMV) that is determined by the following equation considering temperature, air flow (by convection current), humidity, radiant temperature, activity, and clothing, as the apparent temperature, as defined in International Organization for Standardization (ISO) 7730.”)

Regarding claim 3, Kwak teaches all the features of claims 1-2.
Kwak further teaches:
wherein the comfort-related value is a PMV, the PMV being a thermal environment evaluation index, and (Kwak: [0080], figure 2 “The apparent temperature 220 calculable using 
the control unit is further configured to control the air conditioning apparatus to increase an absolute value of the PMV of the subject grasped by the first information grasping unit so that the absolute value of the PMV of the subject is larger than a current value. (Kwak: [0092] “For example, where the user's emotional change indicated by the feedback indicates pleasure up (i.e., the directivity of the state information changes and the variation increases), the controlling apparatus may further perform an operation for registering the currently calculated PMV, temperature measurement, or air flow speed as the user's favored values and use the favored values in controlling the equipment. As another user, where the user's emotional change indicated by the feedback indicates displeasure up (i.e., the directivity of the state information is maintained and the variation increases), the controlling apparatus may further control the air conditioner to have a PMV value which is ±0.5 higher than the current target PMV value.”) [Having the PMV value ±0.5 higher than the current PMV value due to user’s emotional change, where the absolute value of ±0.5 is 0.5, which reads on “to control the air conditioning apparatus to increase an absolute value … larger than a current value”.]

Regarding claim 10, Kwak teaches all the features of claim 1.
Kwak further teaches:
a second information grasping unit configured to grasp physical and mental state information or biological state information of the subject, (Kwak: [0046] “The biometric information measured by the wearable device or various cameras may be used to determine various additional information. For example, the heart rate information may be used to determine the user's stress, excitement, or whether she has a cardiovascular disease. The EEG information may be used to determine a brain disease, such as dementia, measure the user's concentration, or determine the user's emotional change. The GSR and skin temperature may be used to determine the user's emotional change, stress, or excitement. The breathing time information may be used to determine whether she has a cardiovascular disease or the user's excitement. Information about the user's facial expression or pupil movement which may be obtained through the camera may also be used to determine the user's emotional change or excitement.”) [The wearable device that measures the additional information reads on “a second information grasping unit”.]
the control unit being further configured to control the air conditioning apparatus based on the comfort-related value grasped by the first information grasping unit to increase an arousal level of the subject grasped by the second information grasping unit. (Kwak: [0070], figure 7 “The first quadrant 700 on the upper and right part of FIG. 7 represents a high arousal positive emotional state (e.g., happy). The fourth quadrant 730 on the lower and right part of FIG. 7 represents a low arousal positive emotional state (e.g., tranquil). The second [Calculating the user’s apparent temperature to control the equipment upon determining the emotional/arousal state needs to change reads on “the comfort-related value grasped by the first information grasping unit to increase an arousal level of the subject”.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak, in view of KIM et al. (US 2017/0159953 A1), hereinafter ‘Kim’.

Regarding claim 4, Kwak teaches all the features of claims 1-3.
Kwak does not explicitly teach: wherein the control unit is further configured to control the air conditioning apparatus to increase the absolute value of the PMV of the subject grasped by the first information grasping unit so that the absolute value of the PMV of the subject is larger than the current value by 1 or more.
Kim teaches:
wherein the control unit is further configured to control the air conditioning apparatus to increase the absolute value of the PMV of the subject grasped by the first information grasping unit so that the absolute value of the PMV of the subject is larger than the current value by 1 or more. (Kim: figures 6A-6B; [0086] “Referring to FIG. 6A, when operation of an air conditioner, such as air conditioner 1, is controlled according to the method described with reference to FIGS. 3 and 4, the PMV index value may be maintained in a required range, that is, a range of larger than −1 and smaller than +1 (hereinafter, referred to as a “comfort zone”). More specifically, when the air cooling operation is initiated after the power supply of the air conditioner is turned on, an indoor temperature gradually decreases based on the user set temperature and the PMV index value decreases toward the comfort zone.) [See the PMV index increase from -3 to about +0.5, or absolute value increase of 3.5 between time t.sub.1 and t.sub.2, as illustrated in figure 6B.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwak and Kim before them, to modify the controlling of an air conditioning equipment based on the user's biometric information to incorporate air conditioning control that gradually adjusts the environment condition to the comfort zone of the user when required.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve reducing energy consumption by allowing the air conditioning control to be in a power saving mode until the user is present in the space (Kim: [0027] “The comfort power saving mode is a mode performed when the user is absent from the indoor space, and may be a mode performed under an operation condition for allowing a reduction in power consumption by making a comparison of operation conditions set by the user. For example, when the comfort power saving mode is performed during an air cooling operation of the air conditioner 1, a set temperature of the indoor space 30 may be determined to be higher than a temperature set by the user. On the other hand, 

Regarding claim 5, Kwak and Kim teach all the features of claims 1-4.
Kim further teaches:
wherein the control unit is further configured to continue control of the air conditioning apparatus for 4 minutes or more to increase the absolute value of the PMV of the subject grasped by the first information grasping unit so that the absolute value of the PMV of the subject is larger than the current value by 2 or more. (Kim: figures 6A-6B; [0057] “In the process of controlling the comfort power saving operation, whether a second set time has elapsed may be recognized (S23). The second set time may be a time counted from a time point when the first set time has elapsed. For example, the second set time may be about 20 minutes.”; [0086] “Referring to FIG. 6A, when operation of an air conditioner, such as air conditioner 1, is controlled according to the method described with reference to FIGS. 3 and 4, the PMV index value may be maintained in a required range, that is, a range of larger than −1 and smaller than +1 (hereinafter, referred to as a “comfort zone”). More specifically, when the [See the PMV index increase from -3 to about +0.5, or absolute value increase of 3.5 between time t.sub.1 and t.sub.2 of about 20 minutes, as illustrated in figure 6B.]
The motivation to combine Kwak and Kim, which teach the features of the present claim, as submitted in claim 4, is incorporated herein.


Claims 6-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak, in view of OOBAYASHI et al. (US 2019/0268999 A1), hereinafter ‘Oobayashi’.

Regarding claim 6, Kwak teaches all the features of claim 1.
Kwak does not explicitly teach: wherein the control unit is further configured to continue control for at least 1 minute or more, the control being based on the comfort-related value grasped by the first information grasping unit.
Oobayashi teaches:
wherein the control unit is further configured to continue control for at least 1 minute or more, the control being based on the comfort-related value grasped by the first information grasping unit. (Oobayashi: [0093] “Moreover, for example, controller 110 ends the concentration scene control when the presence of user 2 ceases being detected. More specifically, controller 110 ends the concentration scene control when the presence of user 2 ceases being detected for a predetermined duration of time (e.g., 10 minutes or longer). PMV), which is one index for evaluating a thermal environment. For example, the concentration scene is an environment in a range of from and including 0 to −1 on the PMV scale and the rest scene is an environment in a range of from and including 0 to +1 on the PMV scale. The normal scene is an environment of approximately 0 on the PMV scale. For each scene control, air conditioning controller 112 may adjust the temperature, humidity, and airflow so that the PMV satisfies a range for the corresponding scene control.”) [Ending the current concentration scene, 10 minutes after the user is away, reads on “to continue control for at least 1 minute or more”, and the control based on the PMV reads on “based on the comfort-related value …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwak and Oobayashi before them, to modify the controlling of an air conditioning equipment based on the user's biometric information to incorporate air conditioning control that enters a power saving mode after the presence of user ceases for a predetermined time.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve reducing energy consumption by allowing the air conditioning control to be in a power saving mode when the user is deemed away (Oobayashi: [0093] “For example, when user 2 is away from work table 4 for a long period of time, controller 110 can end the concentration scene control to reduce power consumption by luminaire group 10 and air conditioning device group 20.”).

Regarding claim 7, Kwak teaches all the features of claim 1.
Kwak does not explicitly teach: wherein the control unit is further configured to set a duration of control to 30 minutes or less, the control being based on the comfort-related value grasped by the first information grasping unit.
Oobayashi teaches:
wherein the control unit is further configured to set a duration of control to 30 minutes or less, the control being based on the comfort-related value grasped by the first information grasping unit. (Oobayashi: [0124], figure 5A “Moreover, after each lapse of a predetermined first period, air conditioning controller 112 controls air conditioner 21 for a second period shorter than the first period in such a manner that second airflow 21c, which is stronger than first airflow 21b, contacts user 2. More specifically, every fixed time interval of approximately 10 to 20 minutes, air conditioning controller 112 causes air conditioner 21 to supply (generate) the strong second airflow 21c for a short period of time of approximately a few to tens of seconds, in such a manner that second airflow 21c contacts user 2.”; [0146] “Note that the air-conditioning state in the concentration scene and the rest scene can be represented using the predicted mean vote (PMV), which is one index for evaluating a thermal environment. For example, the concentration scene is an environment in a range of from and including 0 to −1 on the PMV scale and the rest scene is an environment in a range of from and including 0 to +1 on the PMV scale. The normal scene is an environment of approximately 0 on the PMV scale. For each scene control, air conditioning controller 112 may adjust the temperature, humidity, and airflow so that the PMV satisfies a range for the corresponding scene control.”) [Running for every fixed time interval of approximately 10-20 minutes to change the second airflow for a short period of time reads on “to set a duration of control to 30 minutes of less”, and the control based on the PMV reads on “based on the comfort-related value …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwak and Oobayashi before them, to modify the controlling of an air conditioning equipment based on the user's biometric information to incorporate air conditioning control, at a fixed time interval, supply a stronger airflow for a short period of time.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve concentration of the user who is on an intellectual task (Oobayashi: [0124] “This makes it possible to refresh user 2 fatigued from concentrating, and thus improve the concentration of user 2 concentrating on an intellectual task.”).

Regarding claim 8, Kwak teaches all the features of claim 1.
Kwak does not explicitly teach: wherein the control unit is further configured to execute a normal control in which the air conditioning apparatus is controlled so that a set temperature condition of the target space is satisfied, and the control unit is further configured to start control in a case in which a predetermined start condition is satisfied while the normal control is being executed, the control being based on the comfort-related value grasped by the first information grasping unit.
Oobayashi teaches:
wherein the control unit is further configured to execute a normal control in which the air conditioning apparatus is controlled so that a set temperature condition of the target space is satisfied, and (Oobayashi: [0121] Air conditioning controller 112 obtains the temperature and humidity in space 3 detected by hygrothermal sensor 33, and controls air conditioner 21 based on the obtained temperature and humidity. For example, when the temperature obtained from hygrothermal sensor 33 is higher than the temperature setting, air conditioning controller 112 causes air conditioner 21 to supply cooled air to space 3. When the temperature obtained from hygrothermal sensor 33 is lower than the temperature setting, air conditioning controller 112 causes air conditioner 21 to supply heated air to space 3. The same applies to humidity. The temperature setting and the humidity setting are, for example, predetermined as concentration scene control conditions.”) [The air conditioning controller 112 regulating temperature to the temperature setting using the detected temperature from the hygrothermal sensor 33 reads on “the control unit … to execute a normal control … so that a set temperature condition of the target space is satisfied.]
the control unit is further configured to start control in a case in which a predetermined start condition is satisfied while the normal control is being executed, the control being based on the comfort-related value grasped by the first information grasping unit. (Oobayashi: Abstract “The controller performs the scene control by adjusting the illuminance or the temperature of the illumination light, and the temperature, the humidity, and the airflow in the space.”; [0146] “Note that the air-conditioning state in the concentration scene and the rest scene can be represented using the predicted mean vote (PMV), which is one index for evaluating a thermal environment. For example, the concentration scene is an environment in a range of from and including 0 to −1 on the PMV scale and the rest scene is an environment in a range of from and including 0 to +1 on the PMV scale. The normal scene is an environment of approximately 0 on the PMV scale. For each scene control, air conditioning PMV satisfies a range for the corresponding scene control.) [Any of the scenes reads on “a predetermined start condition”, and the control based on the PMV reads on “based on the comfort-related value …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwak and Oobayashi before them, to modify the controlling of an air conditioning equipment based on the user's biometric information to incorporate predetermined scenes for the user environment.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve satisfying the user by easily selecting from predetermined scenes (Oobayashi: [0009] “With the environment control system, etc., according to the present invention, it is possible to easily reproduce a predetermined scene in a space.”).

Regarding claim 9, Kwak and Oobayashi teach all the features of claims 1 and 8.
Oobayashi further teaches:
wherein the predetermined start condition is a condition regarding a predetermined time of day. (Oobayashi: [0167] “Moreover, for example, controller 110 performs the concentration scene control when user 2 is detected as being present in the predetermined location in space 3 at a predetermined time of day.”)
The motivation to combine Kwak and Oobayashi, which teach the features of the present claim, as submitted in claim 8, is incorporated herein.

Regarding claim 11, Kwak and Oobayashi teach all the features of claims 1 and 8.
Kwak further teaches:
a second information grasping unit configured to grasp physical and mental state information or biological state information of the subject, (Kwak: [0046] “The biometric information measured by the wearable device or various cameras may be used to determine various additional information. For example, the heart rate information may be used to determine the user's stress, excitement, or whether she has a cardiovascular disease. The EEG information may be used to determine a brain disease, such as dementia, measure the user's concentration, or determine the user's emotional change. The GSR and skin temperature may be used to determine the user's emotional change, stress, or excitement. The breathing time information may be used to determine whether she has a cardiovascular disease or the user's excitement. Information about the user's facial expression or pupil movement which may be obtained through the camera may also be used to determine the user's emotional change or excitement.”) [The wearable device that measures the additional information reads on “a second information grasping unit”.]
the predetermined start condition being a condition that an arousal level of the subject grasped by the second information grasping unit is equal to or less than a predetermined value. (Kwak: [0070] “The first quadrant 700 on the upper and right part of FIG. 7 represents a high arousal positive emotional state (e.g., happy). The fourth quadrant 730 on the lower and right part of FIG. 7 represents a low arousal positive emotional state (e.g., tranquil). The second quadrant 710 on the upper and left part of FIG. 7 represents a high arousal negative emotional state (e.g., fearful). The third quadrant 720 on the lower and left part of FIG. 7 represents a low arousal negative emotional state (e.g., sad). The emotional states may be determined by using various pieces of biometric information individually or in combination. As [The reference value reads on “a predetermined value”.]

Regarding claim 12, Kwak teaches all the features of claim 1.
Kwak does not explicitly teach:
Oobayashi teaches:
An air conditioning apparatus including the air conditioning control device according to claim 1. (Oobayashi: Abstract “Provided is an environment control system that controls an environment of a space. The environment control system includes: a controller that performs scene control for reproducing one or more predetermined scenes in the space. The controller includes: a lighting controller that adjusts an illuminance or a color temperature of illumination light that is emitted by one or more luminaires and illuminates a predetermined area in the space, by controlling the one or more luminaires; and an air conditioning controller that adjusts a temperature, a humidity, and an airflow in the space by controlling one or more air conditioning devices that air-condition the space. The controller performs the scene control by adjusting the illuminance or the temperature of the illumination light, and the temperature, [The environment control system reads on “An air conditioning apparatus”, and the air conditioning controller reads on “the air conditioning control device”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwak and Oobayashi before them, to modify the controlling of an air conditioning equipment based on the user's biometric information to be incorporated as a part of the air conditioning system.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve ease of satisfying the user by selecting from predetermined scenes within the environment that the air conditioning system conditions (Oobayashi: [0001] “The present invention relates to an environment control system, an environment control method, and a program that control the environment of a 10 space.”; [0005] “In view of the above, the present invention has an object to provide an environment control system, an environment control method, and a program capable of easily reproducing a predetermined scene in a space.”).

Regarding claim 13, Kwak and Oobayashi teach all the features of claims 1 and 6.
Oobayashi further teaches:
wherein the control unit is further configured to set a duration of control to 30 minutes or less, the control being based on the comfort-related value grasped by the first information grasping unit. (Oobayashi: [0093] “Moreover, for example, controller 110 ends the concentration scene control when the presence of user 2 ceases being detected. More specifically, controller 110 ends the concentration scene control when the presence of [Ending the current concentration scene, 10 minutes after the user is away, reads on “a duration of control to 30 minutes or less”.]
The motivation to combine Kwak and Oobayashi, which teach the features of the present claim, as submitted in claim 6, is incorporated herein.

Regarding claim 14, Kwak and Oobayashi teach all the features of claims 1 and 6.
Oobayashi further teaches:
wherein the control unit is further configured to execute a normal control in which the air conditioning apparatus is controlled so that a set temperature condition of the target space is satisfied, and (Oobayashi: [0121] Air conditioning controller 112 obtains the temperature and humidity in space 3 detected by hygrothermal sensor 33, and controls air conditioner 21 based on the obtained temperature and humidity. For example, when the temperature obtained from hygrothermal sensor 33 is higher than the temperature setting, air conditioning controller 112 causes air conditioner 21 to supply cooled air to space 3. When the temperature obtained from hygrothermal sensor 33 is lower than the temperature setting, air conditioning controller 112 causes air conditioner 21 to supply heated air to space 3. The same applies to humidity. The temperature setting and the humidity setting are, for example, predetermined as concentration scene control conditions.”) [The air conditioning controller 112 regulating temperature to the temperature setting using the detected temperature from the hygrothermal sensor 33 reads on “the control unit … to execute a normal control … so that a set temperature condition of the target space is satisfied.]
the control unit is further configured to start control in a case in which a predetermined start condition is satisfied while the normal control is being executed, the control being based on the comfort-related value grasped by the first information grasping unit. (Oobayashi: Abstract “The controller performs the scene control by adjusting the illuminance or the temperature of the illumination light, and the temperature, the humidity, and the airflow in the space.”; [0146] “Note that the air-conditioning state in the concentration scene and the rest scene can be represented using the predicted mean vote (PMV), which is one index for evaluating a thermal environment. For example, the concentration scene is an environment in a range of from and including 0 to −1 on the PMV scale and the rest scene is an environment in a range of from and including 0 to +1 on the PMV scale. The normal scene is an environment of approximately 0 on the PMV scale. For each scene control, air conditioning controller 112 may adjust the temperature, humidity, and airflow so that the PMV satisfies a range for the corresponding scene control.) [Any of the scenes reads on “a predetermined start condition”, and the control based on the PMV reads on “based on the comfort-related value …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwak and Oobayashi before them, to modify the controlling of an air conditioning equipment based on the user's biometric information to incorporate predetermined scenes for the user environment.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve satisfying the user 

Regarding claim 15, Kwak and Oobayashi teach all the features of claims 1 and 6.
Kwak further teaches:
a second information grasping unit configured to grasp physical and mental state information or biological state information of the subject, (Kwak: [0046] “The biometric information measured by the wearable device or various cameras may be used to determine various additional information. For example, the heart rate information may be used to determine the user's stress, excitement, or whether she has a cardiovascular disease. The EEG information may be used to determine a brain disease, such as dementia, measure the user's concentration, or determine the user's emotional change. The GSR and skin temperature may be used to determine the user's emotional change, stress, or excitement. The breathing time information may be used to determine whether she has a cardiovascular disease or the user's excitement. Information about the user's facial expression or pupil movement which may be obtained through the camera may also be used to determine the user's emotional change or excitement.”) [The wearable device that measures the additional information reads on “a second information grasping unit”.]
the control unit being further configured to control the air conditioning apparatus based on the comfort-related value grasped by the first information grasping unit to increase an arousal level of the subject grasped by the second information grasping unit. (Kwak: [0070], figure 7 “The first quadrant 700 on the upper and right part of FIG. 7 represents a high arousal positive emotional state (e.g., happy). The fourth quadrant 730 on the lower and [Calculating the user’s apparent temperature to control the equipment upon determining the emotional/arousal state needs to change reads on “the comfort-related value grasped by the first information grasping unit to increase an arousal level of the subject”.]

Regarding claim 16, Kwak and Oobayashi teach all the features of claims 1 and 7.
Oobayashi further teaches:
wherein the control unit is further configured to execute a normal control in which the air conditioning apparatus is controlled so that a set temperature condition of the target space is satisfied, and (Oobayashi: [0121] Air conditioning controller 112 obtains the temperature and humidity in space 3 detected by hygrothermal sensor 33, and controls air conditioner 21 based on the obtained temperature and humidity. For example, when the temperature obtained from hygrothermal sensor 33 is higher than the temperature setting, air conditioning controller 112 causes air conditioner 21 to supply cooled air to space 3. When the temperature obtained from hygrothermal sensor 33 is lower than the temperature setting, air conditioning controller 112 causes air conditioner 21 to supply heated air to space 3. The same applies to humidity. The temperature setting and the humidity setting are, for example, predetermined as concentration scene control conditions.”) [The air conditioning controller 112 regulating temperature to the temperature setting using the detected temperature from the hygrothermal sensor 33 reads on “the control unit … to execute a normal control … so that a set temperature condition of the target space is satisfied.]
the control unit is further configured to start control in a case in which a predetermined start condition is satisfied while the normal control is being executed, the control being based on the comfort-related value grasped by the first information grasping unit. (Oobayashi: Abstract “The controller performs the scene control by adjusting the illuminance or the temperature of the illumination light, and the temperature, the humidity, and the airflow in the space.”; [0146] “Note that the air-conditioning state in the concentration scene and the rest scene can be represented using the predicted mean vote (PMV), which is one index for evaluating a thermal environment. For example, the concentration scene is an environment in a range of from and including 0 to −1 on the PMV scale and the rest scene is an environment in a range of from and including 0 to +1 on the PMV scale. The normal scene is an environment of approximately 0 on the PMV scale. For each scene control, air conditioning controller 112 may adjust the temperature, humidity, and airflow so that the PMV satisfies a range for the corresponding scene control.) [Any of the scenes reads on “a predetermined start condition”, and the control based on the PMV reads on “based on the comfort-related value …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwak and Oobayashi before them, to modify the controlling of an air conditioning equipment based on the user's biometric information to incorporate predetermined scenes for the user environment.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve satisfying the user by easily selecting from predetermined scenes (Oobayashi: [0009] “With the environment control system, etc., according to the present invention, it is possible to easily reproduce a predetermined scene in a space.”).

Regarding claim 17, Kwak and Oobayashi teach all the features of claims 1 and 7.
Kwak further teaches:
a second information grasping unit configured to grasp physical and mental state information or biological state information of the subject, (Kwak: [0046] “The biometric information measured by the wearable device or various cameras may be used to determine various additional information. For example, the heart rate information may be used to determine the user's stress, excitement, or whether she has a cardiovascular disease. The EEG information may be used to determine a brain disease, such as dementia, measure the user's concentration, or determine the user's emotional change. The GSR and skin temperature may be used to determine the user's emotional change, stress, or excitement. The breathing time information may be used to determine whether she has a cardiovascular disease or the user's excitement. Information about the user's facial expression or pupil movement which may be obtained through the camera may also be used to determine the user's emotional change or excitement.”) [The wearable device that measures the additional information reads on “a second information grasping unit”.]
the control unit being further configured to control the air conditioning apparatus based on the comfort-related value grasped by the first information grasping unit to increase an arousal level of the subject grasped by the second information grasping unit. (Kwak: [0070], figure 7 “The first quadrant 700 on the upper and right part of FIG. 7 represents a high arousal positive emotional state (e.g., happy). The fourth quadrant 730 on the lower and right part of FIG. 7 represents a low arousal positive emotional state (e.g., tranquil). The second quadrant 710 on the upper and left part of FIG. 7 represents a high arousal negative emotional state (e.g., fearful). The third quadrant 720 on the lower and left part of FIG. 7 represents a low arousal negative emotional state (e.g., sad). The emotional states may be determined by using [Calculating the user’s apparent temperature to control the equipment upon determining the emotional/arousal state needs to change reads on “the comfort-related value grasped by the first information grasping unit to increase an arousal level of the subject”.]

Regarding claim 18, Kwak and Oobayashi teach all the features of claims 1 and 8.
Kwak further teaches:
a second information grasping unit configured to grasp physical and mental state information or biological state information of the subject, (Kwak: [0046] “The biometric information measured by the wearable device or various cameras may be used to determine various additional information. For example, the heart rate information may be used to determine the user's stress, excitement, or whether she has a cardiovascular disease. The EEG information may be used to determine a brain disease, such as dementia, measure the user's concentration, or determine the user's emotional change. The GSR and skin temperature may be used to determine the user's emotional change, stress, or excitement. The breathing time information may be used to determine whether she has a cardiovascular disease or the user's excitement. Information about the user's facial expression or pupil movement which may be obtained through the camera may also be used to determine the user's emotional change or excitement.”) [The wearable device that measures the additional information reads on “a second information grasping unit”.]
the control unit being further configured to control the air conditioning apparatus based on the comfort-related value grasped by the first information grasping unit to increase an arousal level of the subject grasped by the second information grasping unit. (Kwak: [0070], figure 7 “The first quadrant 700 on the upper and right part of FIG. 7 represents a high arousal positive emotional state (e.g., happy). The fourth quadrant 730 on the lower and right part of FIG. 7 represents a low arousal positive emotional state (e.g., tranquil). The second quadrant 710 on the upper and left part of FIG. 7 represents a high arousal negative emotional state (e.g., fearful). The third quadrant 720 on the lower and left part of FIG. 7 represents a low [Calculating the user’s apparent temperature to control the equipment upon determining the emotional/arousal state needs to change reads on “the comfort-related value grasped by the first information grasping unit to increase an arousal level of the subject”.]


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE et al. (US 2016/0061472 A1) teaches controlling temperature and humidity of an environment based on PMV value, where the PMV target value is set between 1 and 1.5 when a user develops symptoms of a cold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116